Mr. Justice Leech delivered the opinion of the court: This case comes before the court on declaration filed by Emmett Erwin, to recover damages for injuries which he alleged he sustained in the following* manner: — that in order to better fit himself as a miner, he applied to the Superintendent of a Mine Rescue Station at Benton, Illinois, conducted and maintained by the State of Illinois, for the purpose of providing prompt and efficient means of fighting mine fires and of saving lives and property jeopardized by fires, explosions and other accidents, in coal mines in Illinois, for training at said rescue station; that before beginning his work as a student in said first aid work in coal mining, he was required to enter a room in said Rescue Station filled with gas or sulphur fumes and to remain therein for such period of time as indicated by the Superintendent of said Rescue Station; that on December 13th, 1921, he was fitted with a helmet by said Superintendent, and placed in said sulphur filled room as part of his training; he alleges that the helmet which was placed over his head, eyes, nose and mouth to prevent inhaling gas or sulphur fumes with which said room was filled was leaky and defective and permitted said gas or sulphur fumes to penetrate and enter his mouth, nose, throat, and lungs, and he alleges that he has been permanently injured on account of such occurrence, and claims damages to the amount of $1750.00. The demurrer filed by the Attorney General, is sustained as a matter of law. Taking the entire record into consideration, there appears to be quite a marked conflict on the facts. It is true the testimony produced by claimant indicates some injury to him, but the testimony on behalf of the State leads to the conclusion that the injuries complained of could not have resulted from the causes alleged. The testimony of James Weir, Superintendent of the Mine Rescue Station at Benton, rebuts the contention of claimant, that the helmet furnished was leaking, or defective in any way. This same helmet had been used for a year prior to the time when claimant wore the helmet, and has been used since then, and he states positively that it has not been repaired, and that it never was defective. We must draw the conclusion that the hemorrhage was the result of natural causes. There has been no showing of negligence made in this record and said claim is therefore rejected. On November 9, 1927, upon petition for rehearing the following additional opinion was filed: This case is brought to our attention on a petition for a rehearing, filed in this court on April 30th, 1927. Claimant seeks to recover damages for injuries which he sustained in an accident on December 13th, 1921, while taking an esamination and test for training in first aid work, at a Mine Rescue Station conducted by the State of Illinois, at Benton, Illinois. After a careful reconsideration of all the testimony introduced on behalf of claimant, as well as on behalf of the State of Illinois, we concur in the opinion formerly rendered in this case and deny an award to this claimant.